McMILLIAN, Circuit Judge.
In these consolidated appeals Early Johnson, an inmate at the Cummins Unit of the Arkansas Department of Corrections, appeals from final judgments entered in the District Court for the Eastern District of Arkansas dismissing his complaints filed pursuant to 42 U.S.C. § 1983. For reversal appellant contends that the district court erred in finding that prison officials did not violate his eighth amendment rights by placing him in a “quiet cell” without clothing or bedding for approximately eighteen hours on two occasions. In the alternative, appellant argues that the district court erred in denying his motions for appointment of counsel. For the reasons discussed below, we reverse and remand.
Appeal No. 84-1258 arises from appellant’s pro se § 1983 complaint filed in December 1982. In the complaint appellant alleged that certain prison officials violated his eighth amendment right to be free from cruel and unusual punishment when they placed him in a “quiet cell” without clothing or bedding on May 24, 1981, for seventeen to eighteen hours. In February 1983 appellant filed a motion for appointment of counsel. The district court denied the motion because, in its opinion, the “facts were [not] so complicated that the appointment of counsel is required.” In October 1983 appellant renewed his motion for appointment of counsel. The case was referred to a magistrate, who on November 15, 1983, conducted an evidentiary hearing.
At the hearing appellant appeared pro se. On direct examination appellant testified that he was placed in the quiet cell at approximately 9:00 p.m. and was not moved until sometime the next morning. The en*1321tirety of appellant’s direct testimony appears at pages 4-6 of the transcript. On cross-examination, which appears at pages 12-46, appellant further stated that he slept nude on a “concrete slab” and was “good and cold.”
Appellant also presented the testimony of three inmate witnesses who generally stated that prior to appellant’s being placed in the quiet cell appellant had not caused any problems. In response to a question from one of the witnesses as to why appellant did not have counsel, the magistrate explained that “attorneys are not eager to volunteer for [§ 1983] cases because they are not paid unless they win” and “ninety-nine percent of [§ 1983 cases] are lost.” Furthermore, the magistrate noted that appellant’s claim was a “straightforward factual case.” During questioning of another inmate witness, appellant lost his composure and informed the magistrate that he did not feel capable of presenting his case. Appellant again requested appointment of counsel, which was denied.
At the conclusion of appellant’s evidence, appellees moved for an involuntary dismissal, asserting that even if appellant’s evidence were true, appellant’s placement in a quiet cell without clothing or bedding for eighteen hours did not constitute a constitutional violation. The magistrate denied the motion, stating that appellant’s allegation of being “placed naked and without bedding overnight in a cell ... [could] be viewed under Maxwell v. Mason, [668 F.2d 361 (8th Cir.1981),] and Wycoff v. Brewer, [572 F.2d 1260 (8th Cir.1978)], given the circumstances, as a constitutional violation.” In Maxwell v. Mason this court held under the facts of the case that an inmate’s confinement for fourteen days without clothing in a “strip cell” as a punitive measure constituted cruel and unusual punishment. 668 F.2d at 363. In Maxwell the district court had found that “the deprivation of clothing and bedding [bore] ‘no relationship whatever to any security measure under the facts of the case’ and amounted to ‘an unnecessary infliction of pain’ ” and that such treatment was “ ‘wholly inconsistent with the current minimum standards of respect for the dignity of human beings.’ ” Id. In Wycoff v. Brewer this court “condemned] without reservation plaintiff’s, confinement in strip cells under the conditions that had been mentioned.” 572 F.2d at 1266. In Wycoff the inmate had been confined for a total of forty-six days “completely nude; the cell was or it could be darkened; the inmate had no bedding or cover. While the cell contained a sink and a commode, in some circumstances, the inmate was not provided with toilet articles or toilet paper.” Id. at 1263.
Here appellees testified that appellant had been placed in the quiet cell without clothing and bedding for purposes of control. Appellees testified that prior to being placed in the quiet cell, appellant had threatened a guard and was a disruptive influence on the other inmates. Appellees explained that the denial of clothes was necessary because appellant could have used the clothes to cause flooding in a urinal.1 Appellees further explained that the denial of clothes was used as a “bargaining tool” because an inmate deprived of his clothes could “bargain” for them by modifying his behavior.
In oral recommended findings of fact and conclusions of law, the magistrate found that appellant’s initial placement in the quiet cell for purposes of control was constitutional but that his continued confinement for “more than a few hours” violated the eighth amendment. In reaching this conclusion, the magistrate credited appel-lees’ assertion that appellant had been a disruptive influence and that his initial placement in the quiet cell without clothing and bedding was related to the institution’s legitimate interest in behavior control. In this case, however, the magistrate found that continued confinement was unconstitu*1322tional because appellees had not monitored appellant's behavior throughout the night to determine whether the restrictive conditions of confinement remained necessary. The magistrate then dismissed appellant’s complaint on the basis of good faith qualified immunity.
Both sides filed objections to the magistrate’s report. The district court rejected the magistrate’s proposed finding of a constitutional violation and agreed with appel-lees that appellant’s confinement in the quiet cell without clothes or bedding for eighteen hours did not approach the unlawful periods of confinement in Wycoff v. Brewer and Maxwell v. Mason. The district court also rejected the magistrate’s conclusion that appellees had a constitutional duty to monitor appellant’s behavior while confined in the quiet cell.
Appeal No. 84-1257 arises from appellant's pro se complaint filed in April 1983 in which he alleged an eighth amendment violation when he was again placed in a quiet cell without clothing or bedding for approximately eighteen hours in February 1983. In May 1983 appellant filed a motion for appointment of counsel. In July 1983 the district court denied the motion on the ground that the “allegations of [appellant's] complaint are not sufficiently complex to warrant appointment of counsel.”
On February 6, 1984, the district court held an evidentiary hearing. Appellant, appearing pro se, did not testify but presented seven inmate witnesses who generally testified that appellant was not causing problems prior to being placed in the quiet cell. Appellees testified that appellant’s placement in the quiet cell without clothing or bedding was necessary because he was creating a disturbance and inciting other inmates to create disturbances. In response to appellant’s cross-examination of one of appellees’s witnesses concerning the temperature of the quiet cell during appellant’s confinement, the witness stated he did not have the temperature record of the wing on the particular day. The witness indicated the record might be available in the master log but that he had not had the time to locate it. The witness, however, testified that the temperature of the area in which the quiet cell was located on two days before and one day after appellant’s confinement was approximately 80 degrees.
In oral findings of fact and conclusions of law, the district court noted that the case rested on credibility determinations. The court credited appellees' testimony that appellant’s confinement in the cell without clothing was necessary for purposes of control and concluded the confinement did not constitute cruel and unusual punishment. Although the district court had “some question about the matter of clothes,” the court was persuaded that a person confined nude in the cell would not be uncomfortable.
This circuit has held that “an indigent pro se prison litigant who has met his burden of showing his complaint not to be frivolous pursuant to 28 U.S.C. § 1915(d) should be appointed counsel where necessary.” Reynolds v. Foree, 771 F.2d 1179, 1181 (8th Cir.1985) (per curiam). The district court should “determine whether the nature of the litigation is such that plaintiff as well as the court will benefit from the assistance of counsel.” Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1005 (8th Cir.1984). In the present cases the district judges found that appellant had met his burden of demonstrating that his claims were not frivolous but denied his motions for appointment of counsel solely on the basis that the claims did not raise factually complex issues.2
Although factual complexity is certainly a relevant factor for a district court to consider in determining an indigent litigant’s need for appointment of counsel, it is not the only factor. Maclin v. Freake, 650 F.2d 885, 888 (7th Cir.1981) (Maclin) (per curiam). We believe that in addition to *1323factual complexity, the district court should also consider the ability of an indigent to investigate the facts, id., citing Shields v. Jackson, 570 F.2d 284 (8th Cir.1978) (per curiam), and Peterson v. Nadler, 452 F.2d 754 (8th Cir.1971) (per curiam), the existence of conflicting testimony, Maclin, 650 F.2d at 888, citing Manning v. Lockhart, 623 F.2d 536 (8th Cir.1980) (per curiam), the ability of an indigent to present his claim, Maclin, 650 F.2d at 889, citing Drone v. Hutto, 565 F.2d 543 (8th Cir.1977) (per curiam), and the complexity of the legal issues. Maclin, 650 F.2d at 889. These factors are “by no means an exclusive checklist,” id., and the weight to be given any one factor will vary with the case.
Consideration of the above factors leads us to conclude that the district court abused its discretion in failing to appoint counsel in these cases. First, we disagree with the district judges’ belief that appellant’s allegation of being confined nude and without bedding in a quiet cell for eighteen hours raised a simple factual issue. The district judges appeared to agree with appellees’ suggestion that in conditions of confinement cases length of time alone is determinative and that confinement for eighteen hours is de minimis and could never rise to a constitutional violation. Appellant’s counsel on appeal asserts, and we agree, that before a court should find that confinement without bedding or clothing is not a constitutional violation a court must be informed of other relevant conditions of confinement in addition to length of confinement. See Hutto v. Finney, 437 U.S. 678, 685-86, 98 S.Ct. 2565, 2571, 57 L.Ed.2d 522 (1978) (“punitive isolation ‘is not necessarily unconstitutional, but it may be, depending on the duration of the confinement and the conditions thereof’ ”) (citation omitted). In these cases, we agree with appellant’s counsel that as a result of appellant’s pro se representation the record is undeveloped as to the critical facts regarding the physical characteristics of the cell, including the dimensions, toilet facilities, sleeping arrangements, lighting, ventilation, and temperature.3 The record is also unclear at what time appellant’s clothing was returned.
Our reading of the record also raises a serious question as to appellant’s ability to present his claim in a neutral and impartial fashion. At the conclusion of the hearing before the magistrate, the magistrate informed appellant that his “attitude and conduct ... came as close to being contemptuous as any conduct [the magistrate had] seen when presiding at trial.”4
We also note the existence of conflicting evidence as to the reason for appellant’s initial placement in the quiet cell. This court has stated that "appointment of counsel is appropriate ... where there is a question of credibility of witnesses and where the case presents serious allegations of fact which are not facially frivolous.” Manning v. Lockhart, 623 F.2d at 540. “In such cases, it is more likely that the truth will be exposed where both sides are represented by those trained in the presentation of evidence and in cross-examinations.” Maclin, 650 F.2d at 888.
Lastly, as indicated by the conflict between the magistrate who found that appellant’s continued confinement in the quiet *1324cell was an eighth amendment violation and the district judges who found no such violation, we believe these cases present difficult, unsettled legal issues. See Maxwell v. Mason, 668 F.2d at 363 n. 8 (this court “intimate[d] no judgment as to whether deprivation of clothing or bedding as a punitive measure, standing alone, would be cruel and unusual”); Kelly v. Brewer, 525 F.2d at 400 (constitutionality of administrative segregation “depends upon the relative humanness of the conditions of the segregated confinement and in individual cases upon the existence of a valid and subsisting reason ... for the, segregation”); see also McCray v. Burrell, 516 F.2d 357, 367-71 (4th Cir.1975) (banc) (eighth amendment violation arising from inmate’s confinement in isolation cell nude for 48 hours for mental observation; remand on issue of qualified immunity), appeal after remand, 622 F.2d 705, 707-08 (no qualified immunity because prison official conceded inmate not placed in cell for mental observation), cert. denied, 449 U.S. 997, 101 S.Ct. 537, 66 L.Ed.2d 295 (1980); O’Connor v. Keller, 510 F.Supp. 1359, 1373 (D.Md.1981) (eighth amendment violation arising from inmate’s confinement nude in cell for 48 hours; no monitoring to determine inmate’s mental or emotional state; no good faith immunity). “We think it follows that where the law is not clear, it will often best serve the ends of justice to have both sides of a difficult legal issue presented by those trained in legal analysis.” Maclin, 650 F.2d at 889.
Accordingly, the judgments of the district court are reversed and remanded for proceedings consistent with this opinion.5

. Appellees also explained that a suicidal inmate might be deprived of clothing to protect himself. See McMahon v. Beard, 583 F.2d 172, 175 (5th Cir.1978) (“conditions to prevent self-harm can continue as long as the threat of suicide is present”). In this case, however, it is undisputed that appellant was not suicidal.


. The magistrate also expressed a reluctance to appoint counsel in § 1983 cases because § 1915 did not provide for payment of attorney’s fees. This court has disapproved of "such reluctance.” Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1005 (8th Cir.1984).


. At oral argument counsel for appellees stated that he believed the "quiet cell” was the same cell described in Holt v. Hutto, 363 F.Supp. 194, 208 (E.D.Ark.1973) (Henley, J., District Judge), aff’d in part and rev’d in part, 505 F.2d 194 (8th Cir.1974), on remand, 410 F.Supp. 251 (1976), aff’d, 548 F.2d 740 (1977), aff’d, 437 U.S. 678, 98 S.Ct. 2565, 57 L.Ed.2d 522 (1978). As described in 1973, “those cells [the quiet cells] which are soundproof are located in the middle of the building; each one of them has a double door; when the outer door is closed, the inmate is in complete darkness. The cells are essentially devoid of furniture and fixtures; bedding is not supplied." 363 F.Supp. at 208. Counsel stated his belief that the cells had perhaps been improved.


. At the hearing before the magistrate appellant stated he did not function well under pressure and that he believed that during the trial appel-lees’ counsel was deliberately attempting to provoke Him. In light of appellees’ counsel’s in-court, inflammatory characterization of the proceedings as a "come-to-Pine-Bluff-for-a-cheeseburger-day,” appellant’s perception may not have been unreasonable.


. We leave to the district court on remand to resolve in the first instance, if necessary, the issue of qualified immunity.